Citation Nr: 0830056	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-16 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
compensation benefits.


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1968 to July 1971.  The appellant is the 
veteran's spouse.
 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied the appellant's 
claim for an apportionment of the veteran's VA benefits.  The 
RO in Muskogee, Oklahoma maintains current jurisdiction over 
the claim.

This case was remanded by the Board in August 2005 for 
additional evidentiary and procedural development.  This was 
accomplished, and in February 2008 the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued to deny the appellant's claim.  The 
case was subsequently returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  The veteran is not reasonably discharging his 
responsibility for the appellant's support.

2.  An apportionment of $463.60 monthly from the veteran's VA 
disability compensation would provide adequate support for 
the appellant.


CONCLUSION OF LAW

An apportionment of the veteran's VA monthly disability 
compensation benefits in the amount of $463.60 is warranted.  
38 U.S.C.A. § 5307 (West 2002); 
38 C.F.R. § 3.450 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks an apportionment of the veteran's VA 
compensation benefits.
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

In August 2005, the Board remanded the case to request that 
the appellant and veteran furnish copies of all pertinent 
financial records, as well as to apprise the veteran of the 
status of the appellant's case and the arguments raised by 
the appellant.  The record reveals that the letters were sent 
to the appellant and the veteran dated in December 2005 and 
March 2007, requesting that they submit all pertinent 
information.  Additionally, the veteran was notified via the 
February 2008 SSOC as to the status of the appellant's claim 
and arguments she had raised over the course of the appeal.  
Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist. The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

Although not specifically addressing the apportionment 
statute (38 U.S.C.A. 
§ 5307), the United States Court of Appeals for Veterans 
Claims (Court) has held that VA's duties to notify claimants 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107, do 
not apply to claims predicated on chapter 53 of title 38 of 
the U.S. Code, which concerns special provisions relating to 
VA benefits.  See Lueras v. Principi, 18 Vet. App. 435 
(2004); Barger v. Principi, 16 Vet. App. 132 (2002).  

This does not, however, obviate the necessity of informing 
each party of the evidence necessary to substantiate their 
claims.  See Barger, supra.
Specifically, the RO sent correspondence to the veteran in 
March 2003, January 2004, February 2005, December 2005 and 
March 2007 and to the appellant in January 2004, December 
2005 and March 2007 which set out the evidence used in 
adjudicating a claim for special apportionment.  Furthermore, 
the RO's May 2003 decision set out the provisions for 
apportionment.  The correspondence and adjudicative document 
also discussed specific evidence and the particular legal 
requirements applicable to the claim on appeal.  Those 
communications discussed the particular legal requirements 
applicable to the claim, the evidence considered,  and the 
reasons for the RO's decisions.

An apportionment claim is a "contested claim" and is 
subject to special procedural regulations.  See 38 C.F.R. §§ 
19.100, 19.101, and 19.102.  VA has provided each party 
notices and determinations related to the contested claim and 
has advised each party of the applicable laws and 
regulations.  Thus, VA has made all efforts to notify and to 
assist the parties with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the parties" possession.  Thus, VA has 
satisfied its "duty to notify" the parties.

In addition, both parties were requested to provide 
additional information and evidence concerning their claims 
via correspondence dated in January 2004, December 2005 and 
March 2007.  The veteran did not respond to the requests for 
information.  Any failure to develop this claim rests with 
the veteran himself.  The Court has held that VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).

Based on this record, the Board finds that the VA has 
satisfied any applicable duties to notify and assist the 
parties. 

Relevant law and regulations

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the is not residing with his spouse and the veteran is not 
reasonably discharging his responsibility for the spouse's 
support.  It is not necessary for the claimant to establish 
the existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. 
§ 3.451 further provides that apportionment of more than 50 
percent of the veteran's benefits is ordinarily considered to 
constitute undue hardship on him or her while apportionment 
of less than 20 percent of his or her benefits is ordinarily 
considered insufficient to constitute a reasonable basis for 
any apportionee.

Analysis

The evidence of record indicates that the appellant and the 
veteran were married in October 1976.  They are currently 
living in separate residences.  

The appellant submitted a statement in December 2002 stating 
that she had monthly expenses totaling $490.00 per month and 
that she had no monthly income.  
She submitted a second statement in March 2004 showing that 
her monthly expenses were $495.42 per month, and that her 
income from Social Security benefits was $564.00 per month.  

The veteran submitted a statement dated in March 2003 
indicated that he had monthly expenses totaling $1785.00 per 
month and that his monthly income from VA benefits was 
$2318.00.  

In his March 2003 statement, the veteran noted that he gave 
the appellant $500.00 per month.  In July 2007, the appellant 
submitted a statement acknowledging that the veteran had once 
given her $600 in the later part of 2006, and prior to that 
she had received payments totaling $100.00 and $60.00.

Under 38 C.F.R. § 3.450, the initial issue is whether the 
veteran was reasonably discharging his responsibility for his 
spouse's support.  The Board initially notes that the RO, in 
rejecting this claim, found there was no indication that the 
appellant is disabled "so she may be able to help support 
herself by obtaining employment."  There is, however, no 
statutory or regulatory requirement that the appellant must 
be unable to provide for herself before she may receive a 
"general" apportionment of the veteran's benefits.  Indeed, 
the claimant does not have to demonstrate a financial 
hardship whatsoever under this particular regulatory 
provision to be awarded an apportionment.  See Hall, supra.  
Accordingly, the ability of the appellant to support herself 
is not a factor in the instant determination.

The evidence of record reflects that the appellant's monthly 
expenses approximate her monthly income, which is limited to 
$564 Social Security benefits.  The veteran has stated that 
he provides his spouse with $500.00 monthly; however, the 
appellant insists that only one such payment was received.  
She has also submitted a laystatement from a friend to 
support her contention that the veteran does not provide her 
with financial support and that she has had to borrow funds 
to make ends meet.  The veteran has submitted no 
documentation, which detracts from the credibility of his 
March 2003 statement, now over five years old.  Based on this 
record, the evidence demonstrates the veteran is not 
reasonably providing for the support of his spouse.  

Accordingly, the Board finds that a general apportionment of 
the veteran's VA disability compensation is appropriate.

Once it has been determined that an apportionment is 
warranted, the rate of apportionment of disability 
compensation must be determined.  Rates of apportionment are 
to be determined under the standards set forth in 38 C.F.R. 
§ 3.451.  See 38 C.F.R. § 3.453 (2007).

The Board finds that, taking the above noted factors into 
consideration, the apportionment of $463.60, or 20 percent of 
the veteran's monthly VA compensation award, is appropriate.  
The veteran is currently in receipt of a total disability 
rating for VA purposes totaling $2318.00.  His list of 
expenses, submitted in March 2003, demonstrates expenses 
totaling $1785.00.    An apportionment of $463.60 of his 
disability compensation benefits would not subject him to 
undue economic hardship, as his income would still exceed his 
expenses.  Despite the fact that the veteran has been kept 
apprised about his spouse's claim and was given a recent 
opportunity by the Board to submit evidence as to his current 
financial situation, there is no statement from the veteran 
on file that apportionment of his VA benefits would cause 
economic hardship.

A amount greater than $463.60 is not warranted because this 
award would bring the veteran's previously noted monthly 
income to approximately $70 more than his monthly expenses, 
meaning that the veteran would barely break even financially 
each month.  The Board believes that apportionment of more 
than $463.60 would lead to financial hardship for the 
veteran.

In view of the foregoing, the Board finds that an 
apportionment of the veteran's VA disability compensation 
benefits in the amount of $463.60 monthly is warranted. The 
veteran's general failure to provide for his spouse, coupled 
with the financial need demonstrated by the appellant and the 
veteran's ability to fulfill that need without subjecting 
himself to undue economic hardship, supports such a 
conclusion. See 38 U.S.C.A. §§ 3.450, 3.451.


ORDER

An apportioned share of the veteran's monthly VA disability 
compensation benefits on behalf of his spouse in the amount 
of $463.60 is warranted.  The benefit sought on appeal is 
granted to that extent.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


